File No.: 50985
MORTON & CRAIG, LLC
110 Marter Avenue
Suite 301
Moorestown, NJ 08057
(856)866-0100
Attorney for Credit Acceptance Corporation
JM5630___________________________

                                                    UNITED STATES
                                                    BANKRUPTCY COURT FOR
                                                    THE DISTRICT OF NEW
                                                    JERSEY
IN RE:
  CARL E. OLSEN                                     CHAPTER 13
                                                    CASE NO: 19-16174 (ABA)
                                                    HEARING DATE: 5-12-2020

                                                    NOTICE OF MOTION OF
                                                    CREDIT ACCEPTANCE
                                                    CORPORATION TO MODIFY
                                                    THE AUTOMATIC STAY
     To:

                 Carl E. Olsen
                 215 W. Buckshutem Road
                 Millville, NJ 08332
                 Debtors

                 Seymour Wasserstrum, Esq.
                 205 West Landis Avenue
                 Vineland, NJ 08360
                 Attorney for the debtors

                 Isabel C. Balboa
                 Cherry Tree Corporate Center
                 535 Route 38, Suite 580
                 Cherry Hill, NJ 08002
                 Trustee

                 U.S. Trustee, US Dept of Justice
                 Office of the US Trustee
                 One Newark Center, Suite 2100
                 Newark, NJ 07102
        John R. Morton, Jr., Esquire, attorney for Credit Acceptance Corporation, has

filed papers with the Court for relief from the automatic stay to permit Credit Acceptance

Corporation to repossess and sell the motor vehicle(s) described in the attached

pleadings. Your rights may be affected. You should read these papers carefully

and discuss them with your attorney, if you have one in this bankruptcy case. If you

do not have an attorney, you may wish to consult with one. If you do not want the

Court to grant the relief sought, or if you want the Court to consider your views on the

motion, then no later than seven (7) days before the hearing date, you or your attorney

must:

        File with the Court a written request for a hearing (or, if the Court requires a

written response, an answer, explaining your position) at:

        United States Bankruptcy Court
        1 John F. Gerry Plaza
        4th & Cooper Streets
        Camden, NJ 08101


        If you mail your (request) (response) to the Court for filing, you must mail it

early enough so the Court will receive it on or before the date stated above.

        You must also mail a copy to:

        John R. Morton, Jr., Esquire
        110 Marter Avenue, Suite 301
        Moorestown, NJ 08057




        TAKE FURTHER NOTICE that the facts movant relies upon, as set forth on the

accompanying certification, and the basis for relief from the automatic stay, do not
present complicated questions of fact or unique questions of law, it is hereby submitted

that no brief is necessary in the Court’s consideration of the within Motion, and TAKE

FURTHER NOTICE that oral argument is hereby not requested.



   Attend the hearing scheduled to be held on May 12, 2020 at 10 a.m. in

Courtroom #4B, United States Bankruptcy Court, 1 John F. Gerry Plaza, 4th &

Cooper Streets, Camden, New Jersey 08101.

   If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the motion and may enter an order.


Date:   4-20-2020                                /s/ John R. Morton, Jr., Esquire
                                                 John R. Morton, Jr., Esquire
                                                 Attorney for Credit Acceptance
                                                 Corporation
